Citation Nr: 0408366	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  98-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of head 
trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from February 
25, 1963 to August 23, 1963 and June 26, 1968 to February 6, 
1969.  Thereafter, the veteran served in the Puerto Rico Army 
National Guard. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 2003.  This matter was 
originally on appeal from an April 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

There is no competent medical evidence of record that shows a 
link between the currently diagnosed head lesion and the 
veteran's military service.


CONCLUSION OF LAW

Residuals of head trauma were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's July 2003 Remand, the RO reviewed the 
veteran's claim again with consideration of all the evidence 
of record.  The RO issued a Supplemental Statement of the 
Case (SSOC) in July 2003 that affirmed the denial.  By a 
letter dated in August 2003, the RO provided the veteran with 
the opportunity to make any comment desired within 60 days, 
concerning the SSOC.  Based on the foregoing, the Board finds 
that the RO complied with the Board's July 2003 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  

During the course of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  The VCAA 
further provides that VA is required to provide the claimant 
with notice of what information or evidence is to be provided 
by the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that the RO provided the veteran with a copy of 
the April 1998 rating decision, May 1998 Statement of the 
Case (SOC), November 1999 Supplemental Statement of the Case 
(SSOC), November 2001 SSOC, and July 2003 SSOC, which 
together provided the veteran with notice as to the evidence 
needed to substantiate his claim and the reasons the claim 
was denied.  The SOC and SSOCs provided the veteran with 
notice of the law and regulations pertinent to his claim-
including the law and implementing regulations of the VCAA.  
In correspondence dated in November 2001, the RO advised the 
veteran of VA's duties under the VCAA as well as the 
delegation of responsibility between VA and the veteran in 
procuring the information and evidence necessary to 
substantiate the claim, including which portion of the 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Secretary of Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 
2004).  In Pelegrini, the Court held that the enhanced duty 
to notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  While the Court did not address 
whether, and if so, how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The initial 
unfavorable rating decision was rendered prior to the 
enactment of the VCAA, so there could not have been 
compliance with the enhanced duty to notify provisions of the 
VCAA prior to the denial.  Nevertheless, while the notice 
provided to the veteran in November 2001 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003).  After 
this notice to the veteran was provided, the case was 
reconsidered again in July 2003 and the SSOC was provided to 
the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  The Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Id.   

In regard to VA's duty to assist, the RO made efforts to 
obtain all available service medical records, including 
records of reported medical treatment for head trauma at the 
Fort Sill, Oklahoma hospital/dispensary in October 1968.  The 
RO made efforts to obtain service personnel records showing 
disciplinary actions pursuant to Article 15.   The RO made 
efforts to obtain VA treatment records from the San Juan 
Outpatient Clinic for the period of February 1969 to February 
1970 and May 1998 to date.  The RO afforded the veteran a 
personal hearing in August 1998.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  The Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

According to testimony the veteran presented at the RO 
hearing and various statements of record, the veteran was 
clubbed on the head by a military police officer on October 
29, 1968.  He was arrested.  He was treated at the Fort Sill, 
Oklahoma hospital/dispensary.  He experienced residual 
headaches.  He received an Article 15 for the incident.  
After the veteran's discharge from service, he sought 
treatment for headaches from February 1969 to February 1970 
at the VA hospital.  He now has a growth on his head in the 
area where he was hit.  

The service medical records do not document an incident in 
which the veteran sustained head trauma in 1968.  Rather, 
service medical records show that on October 29, 1968, the 
veteran presented at the Fort Sill hospital/dispensary with 
complaints of problems associated with his left foot.  
Thereafter, a November 4, 1968 entry noted that the veteran 
complained of a headache.  No assessment was noted.  A 
November 23, 1968 entry noted that the veteran complained of 
headaches among other symptoms.  The service examiner noted 
an assessment of upper respiratory illness.  The Board notes 
that the service medical records are dated through 1991.  At 
no time are there complaints of, findings of, or treatment 
for residuals of head trauma.  The veteran underwent a VA 
examination soon after his release from active duty for 
training in February 1969.  The April 1969 report on the VA 
examination similarly notes no complaints of or findings of 
residuals of head trauma, including headaches.  No 
disciplinary action in association with the incident 
described by the veteran is noted in the service personnel 
records.  Thus, there is no medical evidence that shows that 
the veteran sustained head trauma during service.  38 C.F.R. 
§ 3.303 (2003). 

The claims file shows that no VA treatment records covering 
the period of February 1969 to February 1970 were found.  The 
first medical evidence of a growth on the veteran's head is 
documented in 1998.  A VA treatment record dated in March 
1998 shows that the veteran complained of a lump on the top 
of his head and headaches.  The veteran reported that he 
sustained head trauma during service and that the residual 
scar had increased in size.  The examination revealed 
"movable [?] scalp soft tissue" that was tender.  The 
aspect of his neck was also tender.  The assessments were 
neck pain with headaches and "scalp soft tissue."  A July 
1998 record noted that the veteran complained that an abscess 
on the top of his head hurt.  An August 1998 x-ray of the 
skull was within normal limits.  According to a January 2000 
letter from Dr. M.O.D., the veteran frequently presents at 
his office with complaints of severe pains in the area where 
a bulky lesion of the keloid type is located.  Thus, a 
current chronic disability is shown by the medical evidence.  
38 C.F.R. § 3.303 (2003).  

There, however, is no competent medical evidence of record 
that links the currently diagnosed lesion to any incident or 
incidents of service.  38 C.F.R. § 3.303 (2003).  Medical 
evidence of a head lesion is not shown until 29 years after 
the veteran's release from active duty for training in 
February 1969.  In the January 2000 letter, Dr. M.O.D. 
reported that during service, the veteran suffered trauma to 
the head with a blunt object that resulted in an open wound.  
The veteran contends that Dr. M.O.D.'s statement constitutes 
medical evidence of a link between the currently diagnosed 
head lesion and the veteran's military service.  The Board 
notes that Dr. M.O.D. merely recounts a history provided by 
the veteran.  The Board notes that a bare transcription of 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Although the veteran contends that the head lesion is related 
to his service, as a layman he is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As there is no evidence of any treatment or 
complaints of residuals of head trauma during service, any 
opinion now relating his current head lesion would be based 
on history as provided by the veteran, as opposed to 
objective documentation.  LeShore v. Brown, 8 Vet. App. at 
409.  For this reason, the Board finds that there is no basis 
for obtaining a VA opinion regarding the etiology of the 
veteran's currently manifested head lesion as there is no 
reasonable possibility that such an opinion, based on 
unsubstantiated history, would substantiate his claim.  The 
weight of the evidence is against the veteran's claim.  In 
the absence of any competent medical evidence linking the 
veteran's current head lesion to service, there is no basis 
upon which to grant his claim. 

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of head trauma is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



